233 S.W.3d 234 (2007)
Phillip GOODWIN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89016.
Missouri Court of Appeals, Eastern District, Division Three.
September 18, 2007.
*235 S. Kristina Starke, Assistant Public Defender, Saint Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.
Prior report: 171 S.W.3d 768.

ORDER
PER CURIAM.
Phillip Goodwin appeals the judgment denying his Rule 29.15[1] motion for post-conviction relief without an evidentiary hearing. Goodwin argues that his trial counsel was ineffective in cross-examining three of the State's witnesses. The motion court's findings and conclusions are not clearly erroneous.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).
NOTES
[1]  All references to Rules are to Missouri Supreme Court Rules (2007).